   Case: 1:21-cv-00068-SRC Doc. #: 4 Filed: 05/13/21 Page: 1 of 2 PageID #: 81




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DARNELL VAUGHN,                                   )
                                                  )
               Petitioner,                        )
                                                  )           No. 1:21-CV-68-ACL
       v.                                         )
                                                  )
BILL STANGE,                                      )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon petitioner Darnell Vaughn’s motion for the

appointment of counsel. The motion will be denied without prejudice.

       There is no constitutional right to appointed counsel in a habeas action. See 28 U.S.C. §

2254(h) (stating that a court may appoint counsel for a financially eligible petitioner); see also

Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994) (noting that habeas proceedings are civil

proceedings in which the Sixth Amendment right to counsel is inapplicable, and that it has never

“been held that there is a constitutional right to counsel in a habeas action.”). Instead, a court may

appoint counsel to represent a financially eligible habeas petitioner if the court determines that the

“interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). See also 28 U.S.C. § 2254(h). If an

evidentiary hearing is warranted, the court must appoint counsel to represent a petitioner who

qualifies to have counsel appointed under 18 U.S.C. § 3006A. Rule 8(c), Rules Governing Section

2254 Cases in the United States District Courts. If an evidentiary hearing is unwarranted, the

appointment of counsel is discretionary. Hoggard, 29 F.3d at 471. In exercising such discretion,

district courts should consider the legal and factual complexity of the case, the petitioner’s ability

to investigate and present his claims, and any other relevant factors. Id.
   Case: 1:21-cv-00068-SRC Doc. #: 4 Filed: 05/13/21 Page: 2 of 2 PageID #: 82




       Here, it is not apparent that the appointment of counsel would be of sufficient benefit to

petitioner or the Court. This case appears legally and factually straightforward, petitioner has so

far demonstrated his ability to present his claims and arguments to the Court, and there is no

indication that petitioner’s claims involve information that is not readily available to him.

However, recognizing that circumstances may change, the Court will deny the motion for the

appointment of counsel without prejudice, and will entertain future such motions, if appropriate,

as this case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion to appoint counsel (ECF No. 2) is

DENIED without prejudice.

       Dated this _______
                   13th day of May, 2021.



                                                 ABBIE CRITES-LEONI
                                                 UNITED STATES MAGISTRATE JUDGE




                                                2
